Case: 15-11163      Document: 00513574928         Page: 1    Date Filed: 06/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 15-11163                              FILED
                                  Summary Calendar                        June 30, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PATRICIA SERVIN ZAVALA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:12-CR-24-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Patricia Servin Zavala, federal prisoner # 44368-177, appeals the district
court’s denial of her postconviction motion for a sentence reduction.                            She
argued that the district court erred in enhancing her offense level under the
Sentencing Guidelines pursuant to U.S.S.G. § 3B1.1(a). Because the motion
was unauthorized and without a jurisdictional basis, see United States v. Early,
27 F.3d 140, 141-42 (5th Cir. 1994), the district court’s order is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.